UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1203



DONALD VAN METER,

                                              Plaintiff - Appellant,

          versus


KATHERINE VAN METER; BARBARA GREIG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-104)


Submitted:   June 19, 2003                  Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Van Meter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Van Meter appeals the district court’s order dismissing

his complaint for lack of subject matter jurisdiction.      We have

reviewed the record and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.      See Van Meter v.

Van Meter, No. CA-03-104 (E.D. Va. filed Jan. 31, 2003; entered

Feb. 3, 2003). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                2